Name: Commission Regulation (EEC) No 1766/85 of 27 June 1985 on the rates of exchange to be used in the determination of customs value
 Type: Regulation
 Subject Matter: tariff policy;  monetary economics
 Date Published: nan

 28 . 6 . 85 Official Journal of the European Communities No L 168/21 COMMISSION REGULATION (EEC) No 1766/85 of 27 June 1985 on the rates of exchange to be used in the determination of customs value as possible their current value in commercial transac ­ tions in terms of the currency of the Member States concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee, HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation : (a) 'rate recorded' shall mean :  the latest selling rate of exchange recorded for commercial transactions on the most represen ­ tative exchange market or markets of the Member State concerned, or  some other description of a rate of exchange so recorded and designated by the Member State as the 'rate recorded' provided that it reflects as effectively as possible the current value of the currency in question in commercial transac ­ tions, (b) 'published' shall mean made generally known in a manner designated by the Member State concerned, (c) 'currency' shall mean any monetary unit used as a means of settlement between monetary authorities or on the internationl market. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), as last amended by Regulation (EEC) No 1055/85 (2), and in particular Articles 9 and 19 thereof, Whereas for tjie purposes of implementing Article 9 ( 1 ) of Regulation (EEC) No 1224/80 and with a view to uniform application of the Common Customs Tariff, it is desirable that common rules and criteria should be laid down in respect of the rates of exchange to be used in the determination of customs value ; Whereas the rate of exchange to be used should reflect as effectively as possible the current value of the currency in question at the material time for valuation for customs purposes ; Whereas in order to simplify the task of declarants and customs services it is desirable that such rates of exchange should be applicable for specified periods ; whereas it is appropriate to take into consideration the procedure whereby the entry form for release for free circulation may be lodged several days before the declarant is in a position to present the goods ; Whereas recourse to a weekly rate of exchange with provision for adjustment in the event of significant exchange rate fluctuations best meets these require ­ ments ; Whereas Article 9 (2) of Regulation (EEC) No 1224/80 lays down certain arrangements for the conversion of currencies to apply where rates of exchange are not published by the competent authorities of the Member States in accordance with paragraph 1 of that Article ; Whereas it is suitable that the competent authorities of the Member States should have discretion in the treat ­ ment of currencies for which a rate of exchange is not normally published, provided that the rates of exchange used for these currencies reflect as effectively Article 2 1 . For the application of Article 9 of Regulation (EEC) No 1224/80 , where factors used to determine the customs value of goods are expressed in a currency other than that of the Member State where the valua ­ tion is made, the the rate of exchange to be used to determine that value in terms of the currency of the Member State concerned shall be the rate recorded each Wednesday and published on that or the following day. 2. The rate recorded on each Wednesday shall be used during the seven days commencing on the Wednesday of the next week following unless it is superseded by a rate established under the provisions of Article 4. 0 OJ No L 134, 31 . 5. 1980, p . 1 . (2) OJ No L 112, 25 . 4. 1985, p . 50 . No L 168/22 Official Journal of the European Communities 28 . 6. 85 3 . Where a rate of exchange is not recorded on a Wednesday, or, if recorded, is not published on that or the following day, the last rate recorded for the currency in question published within the preceding 14 days shall be deemed to be the rate recorded on that Wednesday. Article 3 Where a rate of exchange cannot be established under the provisions of Article 2, the rate of exchange to be used for the application of Article 9 of Regulation (EEC) No 1224/80 shall be designated by the Member State concerned and shall reflect as effectively as possible the current value of the currency in question in commercial transactions in terms of the currency of that Member State . Article 4 1 . Where a rate recorded on a Monday and published on that or the following day differs by 5 % or more from the date established in accordance with Article 2 for entry into use on the Wednesday follo ­ wing it shall replace the latter rate and apply from that Wednesday as the rate to be used for the application of Article 9 of Regulation (EEC) No 1224/80 . 2 . Where a rate recorded on a Wednesday and published on that or the following day differs by 5 % or more from the rate being used in accordance with the provisions of this Regulation, it shall replace the latter rate and enter into use on the Friday following as the rate to be used for the application of Article 9 of Regulation (EEC) No 1224/80 . This replacement rate shall remain in use up to and incuding the Tuesday of the following week. 3 . Where, in a Member State, a rate of exchange is not recorded on a Monday or a Wednesday or, if recorded, is not published on that or the following day, the rate recorded shall , for the application of para ­ graphs 1 and 2 in that Member State, be the rate most recently recorded and published prior to that Monday or Wednesday. Article 5 This Regulation shall enter into force on 2 October 1985. It shall apply from 9 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1985 . For the Commission COCKF1ELD Vice-President